Citation Nr: 1717271	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-47 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left foot first metatarsal fracture, with osteoarthritis (left foot disability).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a hearing before the Board in November 2013.    

In August 2013, February 2015, and September 2016, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

The Veteran's left foot disability was manifested by moderate foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Board last remanded the claim to ascertain whether a supplemental opinion was created in response to the December 2015 agency of original jurisdiction (AOJ) request for the same.  If not, the AOJ was requested to ascertain whether a May 2015 supplemental opinion satisfied the Board's previous remand directives.  It appears that there was no supplemental opinion was prepared.  Moreover, the Board has determined that the May 2015 opinion satisfied the February 2015 Board remand directives.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the course of the appeal, several examinations and opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinions obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

For historical purposes, the Veteran submitted a claim of entitlement to a compensable rating for the left foot disability in February 2010.  The claim was granted and a 10 percent rating was assigned effective March 4, 2010.  The Veteran disagreed with the rating assigned, and this appeal ensued.  Of note, in a December 2011 rating decision, the effective date of the 10 percent rating was amended to February 23, 2010, the date the claim for increase was received.  

At a June 2010 VA examination, the Veteran reported daily foot pain with activity associated with stiffness, swelling, heat, redness, and fatigability.  He reported weekly flare-ups of pain.  He denied the use of assistive devices and reported that he had not missed any work due to his foot disability.  Physical examination revealed that the Veteran ambulated with a mild limp.  The examiner noted some erythema over the distal first metatarsal and the proximal joint of the great toe.  There was no heat and no objective evidence of painful motion.  The examiner noted that plantar flexion of the first metatarsophalangeal joint was decreased when compared to the right.  There was no edema, weakness, or instability although some tenderness to palpation in the distal metatarsal and over the metatarsophalangeal joint of the great toe was appreciated.  There were no callosities or unusual shoe wear pattern, breakdown, or any other indication of abnormal weight bearing.  He did not have hammertoes, high arch, clawfoot, or other deformity in the Achilles tendon.  Alignment was normal with both weight bearing and non-weight bearing.  There was no valgus deformity and no forefoot or midfoot malalignment.  X-rays dated in April 2009 were noted to reveal arthritis in the first interphalangeal joint of the great toe as well as the metatarsophalangeal joint.  The examiner assessed the Veteran with status-post fracture of the first metatarsal with residual osteoarthritis in the first metatarsophalangeal joint.  

Associated with the claims file is a February 2011 statement from M. Lynch, Ph.D., D.O., which indicates that the Veteran has degenerative changes in his left toe at the metatarsophalangeal and interphalangeal joints.  He indicated that the Veteran has limited range of motion in the toe with chronic pain which appeared to be exacerbating the Veteran's knee pain.  

At a January 2012 VA examination, the Veteran reported that his left foot pain caused him to walk more on the outside of his left foot which caused knee pain.  There was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  Physical examination revealed that the Veteran had good arches bilaterally.  His gait was symmetrical.  The wear on his shoes revealed that the Veteran struck the outer aspect of his heels bilaterally and the wear was even on both shoes.  The Veteran ambulated without the use of assistive devices.  The examiner noted that X-rays revealed degenerative or traumatic arthritis of the left foot.  The examiner concluded that the Veteran's left foot condition did not impact his ability to work.  The examiner also provided an unrelated opinion related to the Veteran's left knee. 

In a December 2013 statement, Dr. Lynch indicated that the Veteran was his patient and had chronic pain in his left foot, specifically the great toe and first toe.  He indicated that the Veteran has a diagnosis of osteoarthritis.  He reported that his clinic had not taken any flat films of the Veteran's toes but his foot pain impeded his walking and decreased his ability to function at one hundred percent.  He concluded that the Veteran had limited mobility secondary to foot pain. 

At a November 2014 VA examination, the Veteran reported that when he walks he tends to bear more weight on the outside part of his foot to avoid weight bearing on the first metatarsal and big toe.  He noted that his left first toe had been sore and was complicated by the onset of gout.  Physical examination revealed that the Veteran had pain on weight bearing and on movement on physical examination.  The examiner noted that the Veteran had difficulty walking when his gout flared.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, or signs or symptoms related to the left foot disability.  The Veteran ambulated without the use of assistive devices.  The examiner noted that an April 2009 X-ray of the left foot revealed subchondral sclerosis of the interphalangeal joint and the first metatarsophalangeal joint.  Mild plantar calcaneal spurring was also noted.  There was mild to moderate joint space narrowing about the interphalangeal joint and first metatarsophalangeal joint.  The examiner opined that the Veteran's left foot disability did not impact his ability to perform any type of occupational task such as standing, walking, lifting, and sitting.  

A May 2015 addendum opinion was obtained from the November 2014 VA examiner.  The examiner reviewed the Veteran's claims file including the opinions from Dr. Lynch and noted that no X-rays of the left foot were performed by Dr. Lynch.  The examiner noted that available X-rays of the left foot revealed mild to moderate joint space narrowing.  The examiner concluded that based on a review of the records from Dr. Lynch and the November 2014 VA examination, the Veteran's residuals of the left foot first metatarsal fracture and osteoarthritis were considered to be moderate in severity.  

In September 2015, the November 2014 VA examiner once again provided an addendum opinion.  The November 2012 VA examiner noted that he had also reviewed the January 2012 VA examination report and disagreed with the examiner's opinion.  He did not specify which opinion he was referring to but it appears that it was relevant to an unrelated knee issue.    

The Board notes that the November 2014 VA examiner once again provided an addendum opinion in October 2016.  However, the opinion does not pertain to the left foot disability and as such the Board will not discuss this opinion. 

The Veteran's left foot disability is rated as 10 percent disabling pursuant to Diagnostic Codes 5010-5284.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5010 provides that arthritis due to trauma is rated as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a

Diagnostic Code 5284 provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a.

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable.  Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected left foot disability does not warrant a rating in excess of 10 percent at any time during the course of the appeal.

In this case, the Veteran's symptomatology as described above is not tantamount to a moderately severe foot injury.  As noted, the Veteran's main symptoms consisted of pain on weight bearing and pain on movement.  The Veteran ambulated without the use of assistive devices at the examinations of record.  X-rays of the left foot revealed mild to moderate joint space narrowing about the interphalangeal joint and first metatarsophalangeal joint.  Moreover, the November 2014 VA examiner, in the May 2015 addendum opinion, specifically opined that the Veteran's left foot disability was moderate in degree.  There is no evidence to the contrary.  Consequently, as moderately severe foot disability is not shown, a rating in excess of 10 percent is not warranted.  

Moreover, the Veteran has not been diagnosed with acquired flatfoot (Diagnostic Code 5276), bilateral weak foot (Diagnostic Code 5277), acquired pes cavus (Diagnostic Code 5278), anterior metatarsalgia (Diagnostic Code 5279), unilateral hallux valgus (Diagnostic Code 5280), severe, unilateral hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion of or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), to warrant application of these Diagnostic Codes.  38 C.F.R. § 4.71a.

In sum, a schedular rating in excess of 10 percent for the Veteran's residuals of left foot first metatarsal fracture, with osteoarthritis is not warranted.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported symptomatology disabilities at issues primarily included left foot pain on use which is contemplated by the schedular rating criteria assigned for this disability. The symptoms associated with the Veteran's left foot disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  Moreover, the disability at issue has not been shown to require hospitalizations. 

Thus, the Board finds that the rating assigned reasonably describe the Veteran's disability at issue.  For these reasons, referral of the claim for consideration of an extraschedular rating is not warranted for this claim.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of any of his service-connected disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected left foot disability.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of left foot first metatarsal fracture, with osteoarthritis is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


